ANDERSON, Judge
(dissenting):
I respectfully dissent. The majority holds the patrolman’s stop of Jihad’s car was unreasonable, thus, the marijuana, as fruit of the poisonous tree, is Inadmissible. I disagree.
I. RIGHT TO STOP
The Fourth Amendment guarantees the right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures. U.S. Const, amend. IV. Temporary detention of individuals during the stop of an automobile by the police, even if only for a brief period and for a limited purpose, constitutes a “seizure” of *146“persons” within the meaning of this provision. Whren v. United States, 517 U.S. 806, 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996); Delaware v. Prouse, 440 U.S. 648, 99 S.Ct. 1391, 59 L.Ed.2d 660 (1979). An automobile stop is thus subject to the constitutional imperative that it not be “unreasonable” under the circumstances. Whren, supra. The essential purpose of the proscriptions in the Fourth Amendment is to impose a standard of “reasonableness” upon the exercise of discretion by government officials, including law enforcement agents, in order to safeguard the privacy and security of individuals against arbitrary invasions. Prouse, supra.
In contrariety to the conclusion by the majority that “probable cause to believe a traffic violation has occurred” is necessary before a traffic stop is permitted, I believe the constitutional guideline in regard to a traffic stop is “reasonable suspicion.” The majority cites State v. Smith, 329 S.C. 550, 495 S.E.2d 798 (Ct.App.1998), for the proposition that “probable cause” is essential. Yet, Smith cites Knight v. State, 284 S.C. 138, 325 S.E.2d 535 (1985). In Knight, our Supreme Court held:
Appellant argues the seizure of the hatchet was illegal because the officer lacked probable cause for stopping the vehicle. However, a police officer may stop an automobile and briefly detain its occupants, even without probable cause to arrest, if he has a reasonable suspicion that the occupants are involved in criminal activity.
Knight, 284 S.C. at 141, 325 S.E.2d at 537-38 (emphasis added). Further explicating the law of a Terry1 stop is Sikes v. State, 323 S.C. 28, 448 S.E.2d 560 (1994). Sikes enunciates:
The scope and duration of seizure must be strictly tied to and justified by the circumstances which rendered its initiation proper. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). In South Carolina, we have gone a little further by holding that an officer may stop a car and briefly detain the occupants if he has a reasonable suspicion that the occupants are involved in criminal activity.
Sikes, 323 S.C. at 30-31, 448 S.E.2d at 562 (emphasis in original).
*147A police officer may conduct a constitutionally valid traffic stop when the officer has a reasonable suspicion that either the vehicle or an occupant is subject to seizure for violation of the law. See Delaware v. Prouse, 440 U.S. 648, 99 S.Ct. 1391, 59 L.Ed.2d 660 (1979). As long as an officer reasonably suspects the driver is violating “any one of the multitude of applicable traffic and equipment regulations,” the police officer may legally stop the vehicle. Id. at 661, 99 S.Ct. at 1400, 59 L.Ed.2d at 672. Reasonable suspicion is a lesser standard than probable cause and allows an officer to effectuate a stop when there is some objective manifestation of criminal activity involving the person stopped. See United States v. Sokolow, 490 U.S. 1, 109 S.Ct. 1581, 104 L.Ed.2d 1 (1989). Reasonable suspicion exists when an officer can identify specific facts that, when taken together with rational inferences from those facts, would warrant a person of reasonable caution in the belief that the detainee has committed (or is committing) a crime. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). The propriety of a stop must be viewed in light of the totality of the surrounding circumstances. See United States v. Cortez, 449 U.S. 411, 101 S.Ct. 690, 66 L.Ed.2d 621 (1981).
No further inquiry beyond the requirement of reasonable suspicion is necessary or warranted. State v. Carlson, 102 Ohio App.3d 585, 657 N.E.2d 591 (1995). Thus, if the specific and articulable facts available to an officer indicate a motorist may be committing a criminal act, which includes the violation of a traffic law, the officer is justified in making the stop. Id. Similarly, the United States Supreme Court has concluded an officer’s subjective motive does not invalidate behavior that is objectively justified under the Fourth Amendment. See Whren v. United States, 517 U.S. 806, 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996) (police officer may stop driver for any' observed traffic offense even if officer’s motivation for making stop is unrelated to observed traffic offense). To satisfy the reasonable suspicion standard, the State is not required to prove the suspected motor vehicle violation occurred. State v. Williamson, 138 N.J. 302, 650 A.2d 348 (1994); see also Marben v. State of Minnesota, Dep’t of Pub. Safety, 294 N.W.2d 697 (Minn.1980) (an actual traffic violation need not be detectable; all that is required is that the stop be not the product of mere whim, caprice, or idle curiosity).
*148The reasonableness of the detention is not limited to investigating the circumstances of the traffic stop. See United States v. Johnson, 58 F.3d 356 (8th Cir.1995). If, during the course of the stop or as a result of the reasonable inquiries initiated by the officer, the circumstances give rise to suspicions unrelated to the traffic offense, an officer may broaden the inquiry and satisfy those suspicions. See State v. Blassingame, 338 S.C. 240, 525 S.E.2d 535 (1999).
A driver who commits a traffic violation has a lessened expectation of privacy. New York v. Class, 475 U.S. 106, 106 S.Ct. 960, 89 L.Ed.2d 81 (1986). Motorists are aware that, “[a]s an everyday occurrence, police stop and examine vehicles when license plates or inspection stickers have expired, or if other violations, such as exhaust fumes or excessive noise, are noted, or if headlights or other safety equipment are not in proper working order.” South Dakota v. Opperman, 428 U.S. 364, 368, 96 S.Ct. 3092, 3096, 49 L.Ed.2d 1000, 1004 (1976)(emphasis added).
II. SOUTH CAROLINA STATUTORY LAW
South Carolina Code Ann. § 56-5-4410 (1991), which is entitled “Unlawful to operate unsafe or improperly equipped vehicle, or to violate any provisions of article”, reads in pertinent part:
It shall be unlawful for any person to drive or move or for the owner to cause or knowingly permit to be driven or moved on any highway any vehicle or combination of vehicles which is in such an unsafe condition as to endanger any person or property or which does not contain those parts or is not at all times equipped with lights, brakes, steering and other equipment in proper condition____
Pursuant to § 56-5-4730, “[w]hen a vehicle is equipped with a stop lamp or other signal lamps, such lamp or lamps shall at all times be maintained in good working condition.” S.C.Code Ann. § 56-5-4730 (1991).
Section 56-5-5310 provides:
No person shall drive or move on any highway any vehicle unless the equipment thereon is in good working order and adjustment as required in this chapter and the vehicle is in *149such safe mechanical condition as not to endanger the driver or other occupant or any person upon the highway.
S.C.Code Ann. § 56-5-5310 (1991).
III. STATUTORY CONSTRUCTION
The cardinal rule of statutory construction is to ascertain and effectuate the legislative intent whenever possible. City of Camden v. Brassell, 326 S.C. 556, 486 S.E.2d 492 (Ct.App.1997). All rules of statutory construction are subservient to the one that legislative intent must prevail if it can be reasonably discovered in the language used, and that language must be construed in the light of the intended purpose of the statute. Ray Bell Constr. Co. v. School Dist. of Greenville County, 331 S.C. 19, 501 S.E.2d 725 (1998). The determination of legislative intent is a matter of law. City of Sumter Police Dep’t v. One (1) 1992 Blue Mazda Truck, 330 S.C. 371, 498 S.E.2d 894 (Ct.App.1998).
The legislature’s intent should be ascertained primarily from the plain language of the statute. Stephen v. Avins Constr. Co., 324 S.C. 334, 478 S.E.2d 74 (Ct.App.1996). The terms must be construed in context and their meaning determined by looking at the other terms used in the statute. Southern Mut. Church Ins. Co. v. South Carolina Windstorm and Hail Underwriting Ass’n, 306 S.C. 339, 412 S.E.2d 377 (1991). Courts should consider not merely the language of the particular clause being construed, but the word and its meaning in conjunction with the purpose of the whole statute and the policy of the law. Whitner v. State, 328 S.C. 1, 492 S.E.2d 777 (1997). In Interpreting a statute, the language of the statute must be read in a sense which harmonizes with its subject matter and accords with its general purpose. Hitachi Data Systems Corp. v. Leatherman, 309 S.C. 174, 420 S.E.2d 843 (1992). Statutes must be read as a whole and sections which are part of the same general statutory scheme must be construed together and each given effect, if it can be done by any reasonable construction. Higgins v. State, 307 S.C. 446, 415 S.E.2d 799 (1992). A statute must receive a practical, reasonable and fair Interpretation consonant with the purpose, design, and policy of the lawmakers. D.W. Flowe & Sons, Inc. v. Christopher Constr. Co., 326 S.C. 17, 482 S.E.2d 558 (1997).
*150In applying the rules of statutory construction to the statutes involved in the case sub judice, I come to the ineluctable conclusion that the General Assembly’s intent in enacting §§ 56-5-4410, -4730, and -5310 was to provide for the safe operation of vehicles.
States have a vital interest in ensuring that vehicles are fit for safe operation. Delaware v. Prouse, 440 U.S. 648, 99 S.Ct. 1391, 59 L.Ed.2d 660 (1979). “The foremost method of enforcing traffic and vehicle safety regulations ... is acting upon observed violations.” Id. at 659, 99 S.Ct. at 1399, 59 L.Ed.2d at 671. Vehicle stops for traffic violations occur countless times each day. Id. “Many violations of minimum vehicle-safety requirements are observable, and something can be done about them by the observing officer, directly and immediately.” Id. at 660, 99 S.Ct. at 1399, 59 L.Ed.2d at 672.
I reject the notion that this vehicle stop should be analyzed under a hypertechnical review of §§ 56-5-4410, -4730, and - 5310. The first prong of § 56-5-4410 has efficacy and viability. It stands on its own in reference to vehicles the officer reasonably suspects may be “in such an unsafe condition as to endanger any person or property.” The statute relates to the-overall safety factor in the condition of the vehicle. Pursuant to § 56-5-5310, it is unlawful for a person to drive any vehicle unless it “is in such safe mechanical condition as not to endanger the driver ... or any person upon the highway.” If a police officer observes a vehicle he reasonably suspects is a danger to the public or the driver, the officer should stop the driver to inform him of the danger.
The police activity undertaken in this case should be reviewed under a totality of circumstances test involving an analysis of the actual circumstances existing on the roadway as observed by the law enforcement officer. See United States v. Cortez, 449 U.S. 411, 418, 101 S.Ct. 690, 695, 66 L.Ed.2d 621 (1981)(in determining validity of stop, courts should consider totality of circumstances surrounding the stop).
In a scholarly, after the fact analysis, the majority dissects the statutory provisions with legal precision emasculating the effectiveness of constitutional principles relating to a police officer’s right to stop. As a consequence of the decision by *151the majority, a negativistic and inhibiting atmosphere will predominate in law enforcement traffic activities rather than a commonsensical and practical evaluation of the vehicle and its equipment while being driven on the public roadways in South Carolina. The egregious result emanating from the holding of the majority is the imposition of a judicial straitjacket upon the ordinary enforcement of traffic regulations. The interlocking of a mandatory statutory violation with constitutional principles relating to the right to stop negates the potency of recognizable precedent originating from the United States Supreme Court.
On a day to day routine engaged in by law enforcement, the majority interjects reticence and reluctance because of the fear of being adjudged wrong in a later analysis. The majority exceeds the prophylactic protections provided by the right to stop principle and'unjustifiably implements mandatory requirements wreaking havoc in the public safety arena. The salutary and salubrious enforcement of traffic laws in South Carolina will now be infected by ambiguity and suppositional law enforcement responses. An invidious and subtle atmosphere results from the ruling of the majority triggering police trepidation in an ordinary traffic stop.
Adherence to the doctrine articulated by the majority will mean that the police and appellate courts will have difficulty deciding exactly when a vehicle can be stopped in a traffic stop scenario. Substantially impeding the enforcement of the state’s traffic laws by compelling the police to decide traffic violations with exactitude eviscerates the public interest in traffic safety. The majority imbues traffic enforcement with inherent compelling pressures to know statutory provisions with specificity before a reasonable stop can ensue.
Here, the officer had sufficient reasonable suspicion, based on his own observation of the defective tail/brake light, that Jihad had violated the traffic code. Thus, the traffic stop was lawful under the Fourth Amendment and the evidence thereby discovered is admissible. Accordingly, I would reverse the trial court’s decision to suppress the marijuana.

. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).